
	

114 HR 2707 IH: Prevention of Bureaucratic Workarounds Act
U.S. House of Representatives
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2707
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2015
			Mr. Walker introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To ensure a legislative solution for those individuals who may be affected by ObamaCare’s unlawful
			 implementation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prevention of Bureaucratic Workarounds Act. 2.Preventing bureaucratic workarounds (a)In GeneralThe Secretary of Health and Human Services shall not enter into contract with a State, or otherwise award any assistance to a State, to make available to the State any technology that is used as part of the Federal health insurance exchange established under section 1321 of the Patient Protection and Affordable Care Act (42 U.S.C. 18041).
 (b)Rule of constructionNothing in subsection (a) shall be construed to prohibit a State from establishing a State-based Exchange under section 1321 of the Patient Protection and Affordable Care Act (42 U.S.C. 18041).
 (c)ApplicabilityThis Act applies only with respect to contracts entered into, and assistance awarded, after the date of enactment of this Act.
			
